Citation Nr: 1444824	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected cervical spine disability, C5-6 disc bulge. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1972 to October 1974. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO continued a 20 percent disabling rating assigned to the service-connected cervical spine disability.  The Veteran appealed this rating action to the Board.

In July 2011, the Board remanded the Veteran's claim for additional development; specifically, to have VA re-examine his service-connected cervical spine disability.  This examination was performed in September 2011.  A copy of the examination report has been associated with the record.  Thus, the matter has returned to the Board and is ready for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A remand is necessary so that VA may satisfy its duty to notify and assist obligations.

The Veteran seeks an increased disability rating in excess of 20 percent for his service-connected cervical spine disability.  In September 2013, the Veteran asserted, via a telephone call to the RO, that this disability has worsened since he was last examined by VA in September 2011, and requested that a new VA examination be scheduled to ascertain its current level of severity.  When a veteran claims that his or her condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995). 

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA spine examination by a clinician with appropriate expertise to evaluate the Veteran's service-connected C5-6 disc bulge.  The claims folder should be made available to the examiner for review of pertinent documents therein and the examination report should reflect that such a review was conducted.  All indicated tests and studies should be conducted to include range of motion testing and the point at which pain begins.  Also, after three repetitions of motion, the examiner should indicate whether there is any additional loss of motion, increased pain, or other symptoms.  The examiner should also address the frequency and duration of any periods of doctor-prescribed bed rest (if any), ankylosis, and the presence and severity of any associated objective neurological abnormalities.  All symptoms and findings should be reported in detail.
    
3.  The RO should review the report of examination to ensure that all information required for an evaluation of the disability has been included in the report; also the RO should undertake any other development it determines to be warranted.
   
4.  After completion of the above and any additional development deemed necessary, the RO should readjudicate the increased rating claim on appeal, to include the consideration of staged ratings pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

